MEMORANDUM OPINION

No. 04-09-00724-CV


IN RE John Goode HARING
Original Mandamus Proceeding (1)
 
PER CURIAM

Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice
 
Delivered and Filed:	November 18, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	On November 13, 2009, relator filed a petition for writ of mandamus and a motion for
emergency temporary relief.  The court has considered relator's petition for writ of mandamus and
the emergency motion and is of the opinion that relator is not entitled to the relief sought. 
Accordingly, the petition for writ of mandamus and the motion for emergency temporary relief are
DENIED.  See Tex. R. App. P. 52.8(a). 
 								PER CURIAM
1.  This proceeding arises out of Cause No. 2000CR6366, in the 186th Judicial District Court, Bexar County,
Texas, the Honorable Maria Teresa Herr presiding.